                                                                         CLERK'S OFFICE U .S'DIST.COURT
                    IN T H E U N ITE D STATE S D ISTRICT COU RT '               AT ROANOKE,VA
                                                                                      FILED
                   FOR THE N STERN DISTRICT OFW RGING
                           CH XRT.O TT ESW LLE D IW SION                          DE2 22 2018
                                                                             JU    c.D LEM CLERI
                                                                                               <
                                                                           BY:       .     C
RO TH Y S,IN C.                                                                   D PUTY CLEF?K

   Plaintiffy                                       CivilAction N o.3:18-cv-00067


                                                    By:H on.M ichaelF.U rbansld
JIG TECHN OLOGIES,LLC,etal.y                        ChiefUnited StatesDisttictJudge
   D efendants.



                            M EM ORAN D U M O PIN IO N

      PlaindffRothy's,Inc.tffRothy's''lmanufacturersandmarketsaballetflatshoenamed
TheFlat.DefendantllvM Technologies,LLC d/b/aOESH Shoes(<fJ1<M'')manufactaters
and m arketsacom peting balletflatshoe nam ed theD zeam Flat.Rothy'sfiled suit,alleging

patentinfringepentandLanham ActvioladonsagainstdefendantsJIVM andDr.Casey
Kerrigan (collectively,Tr efendants7),based on perceived similatidesbetween TheFlatand
theD ream Flat.

      Thism attezcom esbefore the colzrton D efendants'M oéon to D ism issPursuantto

Rule127)(6)ttheffMotion'),ECFNo.19.DefendantsaskthecourttoclismissKerriganLq
toto,and disnlisstheLanham Actclaimsftom Rothy'sComplainttthe(fcomplaint''or
<fComp1.7>),ECF N o.1.Fortheteasonsdiscussed below,theM odon willbeGRAN TED
with respectto K errigan,and D EN IED with respectto theLanham Actcbim s.
                                                Background

        PlaindffRothy'sInc.manufacturersabaBetflatshoennmed theFlat(f<TheF1at'').1
TheFlatdfhasa disdncdve shapeand design such thatitisrecognized by consum ersof

footwear.''Compl.! 12.TheFlatisTfdesignedand seamlesslymanufactured ftom recycled
bottlesusingaproprietary39 knittingprocess.''Id.!9.Tlziscombinadonoffeatures
constim testhetrade dressofTheFlat.To thatend,Rothy'sallegesthatthe shapeand

ornamentaldesign ofTheFlatisnonfuncéonal.Id.!(15.
        TheFlatTfquiclclygained successin thematket,sellingmorethan $40 million dollars

ofproduct,and earnled)areputadonwith consumersforitsdesign,thecomfortableEtand
lkhtweightandexttemelyatttacdveaesthetic.''Id.!1t.TheFlathasalsoreceived
substandalmediaattention.Id.! 14.
        A round M arch 20,2018,D efendants,orsom eone acting on theirbehalf,purchased a

pairofTheFlat,whereitwassllipped toJlfM 'sheadqurters.Lda! 19.Defendantsbegan
zeviewing,researclling,andcopyingTheFlat.Lda!20.AtoundJune2018,Defendantsbegan
marketingacompeéng flatcalled theDream FlatrfT'heDream F1at').Theffshape,design
andlook gofTheDream Flatq...isvirtllallyidendcalto Rothy'sTheFlatproduct''ld.!21.
Addidonally,thelookofTheDream Flatcausesconfusion amongconslnmers.J-l.
                                                                     L!!22-23.
Defendantshaveprofhedfrom saleofTheDteam Flat.Ld.z! 25.
                                     II.     M otion to D ism iss

        DefendantsmoveunderFederalRuleofCivilProcedure129$(6)todismissallclnims
againstK errigan and allLanham Actclsim sagainstb0t.h D efendants.

1'
 Ihecom'tffmustassxlmeallIwell-pledfacts)tobetrue.''NemetChevrolet.Ltd.v.Consumeraffairs.com.Inc.,591F.3d
250,253(4thCir.2009)(quotitzgTrulockv.Freeh,275F.3d291,399(4thCir.2001)).

                                                     2
                                  A.     LegalStandard

       Rule129$(6)petvnitsadismissalwhenaplaindfffailsfftostateaclnim uponwhich
reliefcanbegranted.''Fed.R.Civ.P.129$(6).TosurviveaRule12q$(6)modontodismiss,
a complaintm ustcontain sufficientfffactsto state aclnim to reliefthatisplausible on its

face.''BellAtl.Co .v.Twombl 550U.S.544,570(2007).Thecompbint'sTflfqactual
allegadonsm ustbe enough to raisea zightto reliefabove the speculadvelevel.'?Id.at555.

       A courtmustéonstruefactualallegaéonsinthenomnovingpartfsfavorandwill
tteatthem astrue,butisTfnotsoboundwith respectto gacom plaint's)legalconclusions.''
D ist.28 United M ineW otkersof Am . Inc.v.W ellm ore CoalCo .,609 F.2d 1083,1085

(4t.hCir.1979).Indeed,acourtwillacceptneitherfflegalconclusionsdrawnfrom thefacts''
norfrunwarranted inferences,unteasonable conclusions,orargum ents.''E.Shore M kts.,lnc.'

v.J.D.Assocs.Ltd.P'ship,213F.3d 175,.180(4th Cir.2000).Flzrther,ftgtjhteadbarerecitals
ofthe elem entsofa cause ofacdon,supported by m ere conclusorystatem ents,do not

suffke.''Ashcroftv.I bal,556U.S.662,678(2009).Onlyafteraclnim isstated adequately
m ay itthen ffbe supported by showing any setoffactsconsistentwith the allegadonsin the

com plaint.''Tw om bly,550 U.S.at563.

       Inadjudicadngamotiontodismiss,<<acourtevaluatesthecomplaintinitsentirety,as
wellasdocum entsattached orincom orated into the com plaint.''E.I.du PontdeN em otas

& Co.v.Kolon lndus.,Inc.,637F.3d435,448(4th Cit.2011).A couttcannotsttayftom
thesedocumentsonRule129$(6).ffgfjfitdoes,itconvertsthemodonintooneforsllmmary
'
udgment.':Id.Convertingamotiontodismissintoamotion forsummaryjudgmentffisnot
appropriatewherethepartieshavenothad an oppotturlityforzeasonablediscoverp''Ld.a
448-49.

                                     B.     Kerrigan

       Rothy'spleadsallcountsin the Com plaintagainstboth K errigan,in herpersonal

capacity,andJIQM .Kerriganmovestoclismissallclnimsagninsther.Kerziganatguesthat
Rothy'sfailsto plead any factssufhdentto piercethe com orateveiland establish personal

liability againsther.

       <TA corpotadon existsasa legalendty separate and disdnctfrom itscom orate

shareholdezs.'?Cancun Advenm reTours Inc.v.UnderwaterD esi er Co.,862 F.2d 1044,

1047 (4th Cir.1988).Usually,then,ffeach shareholder'sresponsibility fortheactsofa
com ozation islim ited to the shazeholdet'sinvestm entin thatcom oration.''Id.Underm ôst

cizcum stances,a corporation'sshareholdersm ay beheld liable forthecorporaéon'sdebts

only tluough veilpietcing.See C.F.Trust,Inc.v.FirstFlightL.P.,266Va.3,9-10,580

S.E.2d806,809(2003).ffTradidonalveilpiercingpetvnitsacourttorenderanindividual
liableinajudgmentagainstabusinessenétyinwhichtheindividualhasaninterest,whenthe
entityTisin factamereinstrumentalityoralterego of(theinclividualj.'''SkyCable,LLC v.
DIRECTV,Inc.,886F.3d375,385(4th Cir.2018)(altetationinoriginal)(quodngNetlets
Aviation,lnc.v.LHC Commc'ns,LLC,537F.3d168,176(2dCir.2008)).Butacourt's
deçision to pierce the com orateveilffisan exttaorclinaryactto be taken only when necessary

topromotejusdce.''C.F.Trust,266Va.at10,580S.E.2dat809.
       N onetheless,theFourth Circlzithasalso held that,in tradem ark infringem entand

unfairttadepzacticescases,TflajcorporateofficialmaybeheldpersonallyliablefortoM ous


                                              4
conductcom m itted by him ,though com m itted ptim alily forthe benefh ofthecom oradon.''

PoloFashions,Inc.v.Craftex,Inc.,816F.2d145,149(4thCir.1987);seealsoFarm Fresh
D irectD irectB a CutAboveLLC v.D owne ,Civ.N o.ELH -17-1760,2017 W .
                                                                    L 4865481,

at*5(D.Md.Oct.26,2017)rfM oreover,whenanindividualdefendantwhoisotherwise
protected by an organizadon'slim ited liability shield com m itsa tortorviolatesthe Lanham

Act,shemaybeheldindividuallyliable.'').
       U nderthePolo Fashionsrubric,cotutshavederlied m odonsto disrnissagainst

com orate shateholdersand ofhcersin Lanham Actcaseswere theplaindffsalleged,for

instance,thattheindividualdefendant:(1)wasffpresidentandprincipalstockholder''ofthe
com oradon and fTpardcipated'?in infringem ent,Polo Fashions,816 F.2d at147,150;

(2)ffunfaitlyappropriatedthesuccessandreputaéon ofgtheplainéffjaswellasthe
tradem ark gatissueqandparlayed them into businessforgthecom orationl,''Gorb v.
W einez,Civ.No.*
               10 C-13-3276,2014WL 4825962,at*6-70 .Md.Sept.23,2014)9
(3)ffpersonallyparécipatedin theselecdon ofthegoffendingcompanyjnnme''and
ffauthorized and appzoved ...counselFojftleatrademark registtadon application,''Planet
Techs.Inc.v.PlanitTech.G .LLC,735F.Supp.2d 397,405 (D.Md.2010)(internal
quotationsolnitted);and(4)Tfistheresidentagentandincorporator':ofthecom oration,
Tfftled itsaM clesofotganizadon to createa nnm e confusingly sim ilarto''plsindffTfforthe

purposeofselling gproductsjin compedtion with plaindffy''and Tfparticipatedin alleged
violaéonsoftheLanham Acty''even though thefTallegadonsasto Fheindividualdefendantj
borderon thin,''Fresh Farm Direct,2017WL 4865481,at*6-7 (internalquotationsand
citaéonsonlitted).Thecomm on thtead thzoughoutthesecasesisthattheplaindfflevies


                                               5
som epazécularized allegadonsagainsttheindividualdefendant- thatis,the individual

defendantundertook som e pardcularacdon vis-à-visthe underlying Lanhnm A ctcbim s.

       D efendantsassum ethatRothy'scan only reach K erdgan through veilpiercing.See

Mem.Supp.Defs.'Mot.DismissPursuantRule129$(6)(ITMTD Br.''),ECF No.20,at6-7.
DefendantscharacterizeKerriganasf<ashateholderof'?JIVM,andarguethattheffcompbint
failsto assertgsyrecognizablegroundsto hold D r.Kerrigan individually liable underany
               .




legaltheory alleged in the Com plaint.''Id.at7.

       Given Polo H oldin s,D efendantsareincorrect.Rothy'scan plead acbim agninst

K errigan personallyifitm akespardcularized allegadonsthatK errigan engaged in too ous

actsmeantto benehtllvM.
       The problem ,however,isthatRothy'sdoesnotplead p/t-tictzlarized factsregarding

Kerrigan'sacdons.A11relevantfactsintheCompbint(otherthanfactsrelaéngtoKerrigan
andjurisdiction)arepledastofo efendants.''TheCompbintdoesnotcontainasingle
specihc allegadon asto K errigan.Rothy'sfailureto plead specihc allegadonsasto K errigan

takesthe Com plaintoutofthe am bitofPolo Fashions.In otherwords,Rothy'sfailsto state

a cbim ar instK ezrigan.

       Thatisnotto say thatRothy'swillbeunable to state aviable cbim againstK errigan,

however.ThecouttwillgranttheM oéonastoKerriganwithoutprejudice.Rothy'sisfreeto
replead the allegadonsagainstKerrigan,aslong astheam ended pleadings'ate consistentwith

FedezalRule ofCivilProcedure 11.




                                              6
                              C.    Lanham A ctClaim s

       Rothy'sclaim sthatD efendantshaveinfringed upon Rothy'stradedress,in violadon

oftheLanham A ct.Rothy'salso cbitGsthatD efendantshave engaged in unfaircom peddon

and false designadon,also in violadon oftheLanham Act.Both Lanham Actclnim sate

predicateduponSection43(a)oftheLanham Act.SeeCompl.!!52,57;15U.S.C.j1125(a).
       '


       TT he tradedressofa productconsistsofitsftotalim age and overallappearancey'
                                                                      .   k


including itsfsize,shape,colororcolorcom binadons,texture,grapllics,oreven pardctzlar

salestechniques.'''A shle Furniture lndus. Inc.v.SanGiacom o N .A .Ltd.,187 F.3d 363,

368 (4th Cir.1999)(quotingTwo Pesos,Inc.v.Taco Cabana,lnc.,505U.S.763,764 n.1.
(1992)).ffln evaluadng atradedresscllim,acourtmustnotfocusonindividualelements,
Tbutratheron the overallvisualhnpression thatthecom binaéon and arrangem entofthose

elem entscreate.''Slee Sci.Partnersv.Lieberm an,N o.09-04200 CW ,2010 R       1881770,at

*3 (N.D.Cal.May10,2010)(quodngClicksBilliards,Inc.v.Sixshootets,Inc.,251F.3d
1252,1259(9th Cir.2001)).Inotherwords,fdgtlradedressisthecompositetapesttyofvisual
effects.''Id.

       ln orderto prove aclnim for trade dressinfdngem entundertheLanham Act,
       a plaintiffmustshow that<<(1)its trade dressis primadly non-ftmcdonal;
       (2)the alleged infringementcreatesa likelihood ofconfusion;and,(3)the
       ttadedresseither(a)isinhe'rentlydistincdve,or(b)hasacquited asecondary
       m eaninp''

LanceM f .LLC v.Vooeman CooldesLtd.,617F.Supp.2d424,432 (W .D .N .C.2009)
(quoéqgAsllle Furrliture,187 F.3d at368).
                            Satisfaction ofPleading Requitem ents

      D efendantsflrstargue thatRothy'shasnotpled sufhcientfactsto idenéfy the

purported ttade dress.

      The Suprem eCourthasnotspecified w hatfactsare sufficientatthe pleading stage to

idendfytheallegedtradedress.Nonetheless,ffgtlhepurposeoftradedressprotecdon isto
Tsecure theownerofthetrade dressthegoodwilloflaiscy hetbusinessand to ptotectthe

ability ofconsum ersto clisénguish am ong com pedng products.'''Coach,Inc.v.Fatm ers

Mkt.& Auction,881F.Supp.2d695,702(17.Md.2012)(quodng74Am.J= .2d
Trademarks& Tradenamesj36(2012:.Addidonally,dete= iningwhetheraplaindffhas
established atrade dresstfinvolvesan inherently facm alreview rarelyresolved atthe m otbn

to disnaissstage.''StatLtd.v.BeardHead,Inc.,60 F.Supp.3d 634,638& n.1.(E.D.Va.
2014).A Lanham Actplaindff'scomplnintcan thereforesurviveaRule12q$(6)dismissal
modonifitpleadsfactssufhcienttodistinguishitstradedress- whateverthatmkhtbe-
from com peétor'strade dress.

      Accozclingly,courtsin thisCirclaithavegtanted plainéffswide ladtude in pleacling the

contentofthe trade dtessatissue.In Coach,Inc.v.Fnt-mersM arket& Aucdon,forinstance,

thecourtdenied am otion to dismissaLanham Actclnim whereCoach ffallegegdj...
ownership ofavarietyofuniqueand disdnctivetrade dressesconsisting ofacom binadon of

one orm ore features,including sizes,shapes,colors,designs,fabrics,hardw are,hangtags,

sdtclling patternsand othernon-ftm céonalelem entscom pdsing the overalllook and feel

incomoratedintoCoach products.'?881F.Supp.2dat702 (internalquotadonsomitted).
Thecourtheld thattheseanegationsw ereffadequate''to survive dismissal.Id.



                                              8
        Sim ilarly,in StatLtd.v.Beard H ead,Inc.,the courtallowed trade dressclnim sto

proceed pastthepleadingsstagewheretheplaindffTTincludegdjaside-by-sidecompadson of
therespecdveproducts'packaging''and alleged the packaging isTfinnovadve,unique,non-

functional,andinherentlydisdncdve.''60F.Supp.3dat637(internalquotadonsomitted).
TlliswasbecausefTtheCout'tgwas)consttzned to an examinadon ofthesufûciency ofthe
co1mplaint,'?and Kfgtlo tequirethePlnindffto detaileverycontouroftheittradedressclnim s
rtzngs)afoulofRule8'spleadingstandard.''zId.at638.
        Rothy'spleadsthe following factsregarcling tzadedress.Ttlkothy'sThe Flatproduct

hasa disénctiveshapeand design such thatitisrecognized by consum ersoffootwear.7'

Compl.! 12.tThesignatureround toewit.
                                    h adistincdvepointed vamp,seamless39 knitted
upper,slim proflle and sleek outsole ofThe Flatconstitutesthetzade dtessofRothy'sThe

Flat.''Id.! 13.Addidonally,Rothy'sprovidesseveralside-by-sidegraphicalcomparisonsof
TheFlatversustheDream Flat.Seeida!! 23-24.
        D efendantsrely on a seriesofcasesftom cout'
                                                   tsin othetcitcuits- m ninly the Second

Circuit- that,D efendantscbim ,disnaissttade dtessclnim sptedicated on sim ilarallegations

to thosem ade by Rothy's.3M ostgerm ane aretwo casesinvolving Eliya,a shoe

manufactuzer.InER a Inc.v.Kohl'sCo .(Kohl's),CV 15-2123gFB)(GRB),2016W L
929266(E.D.N.Y.Feb.22,2016),R&R ado tedb 15-CV-2123IJFBIIG1lBI,2016W L
929321 (E.D.N.Y.M ar.9,2016),Eliyacllimed tradedressprotecdon forseven different
shoe styles.Ld-,at*5.W ith respectto fiveshoes,thecotutfound the allegadonsinsufhcient

2Notably,StatLtd.ispost-lqbz andTwombl.
3In suppoztofD efendants'argum entthatRothy'shasnotproperly pled trade dress,D efendantsalso contend that
Rothy'sTftrade dzesscbim ...azdctzlatesnothing asa trade dzessothèrthan featuresofatypicalballetflatshoe.''M TD
Br.11.Asdiscussed below,thatcllim isnotevidentfrom the face ofthe Com plaintand,therefore,isnotan appropriate
basisto grantthe M odon.


                                                        9
asto thettade dressfot :vestylesbecauseffthe com plaintoffetsonly photogtaphsand an

undefined clnim to the foveralllook'ofthese shoes.''Id.W ith respectto the othertwo styles,

Eliya alleged thatthetwo stylesffconsistsofawoven pattern on theupperpordon ofthe

shoe,includingthemaryjanesttap gand)anappendageontheheelendthatextendsllkher
thanthéweaveportion.''Id.(alteraéonit'
                                     loriginal).Thecollt'ffoundtheseallegations
insufficient,holdingthatffgnlothingin thecomplaintsuggestsexactlyhow thesefeatatesare
distinctive.''4Ld.a

        In Elia Inc.v.Steven Madden Ltd.(SteveMadden l),No.15-CV-1272
O 1U-l)(S1L),2018W L 1796228(E.D.N.Y.Jan.11,2018),R&R ado ted b No.15-CV-1272
IDR.
   HIISILI,2018W L 1027157(E.D.N.Y.Feb.22,2018),aff'dNo.18-831,2018W L
5276275,---F.App'x-- (2d Ciz.Oct.23,2018),Eliyaprovided amorefulsomedescdpdon
ofwhatitcllim ed w asitsprotectable ttade dress:

        The aggregate ofallthe following featutes com prise Eliya's ttade dressin the
        shoe known asthe ft ulia Shoe'':

        (i)Approximately1 /4inch mto -colorormuld-shadedwidesttapsthatfot'm a
        woven distinctivealternating pattern on theupperpordon oftheshoelij
        @ A closedtoewit.hanangularshapeonthetopftontportionoftheshoegij
        @)A maryjanestrap;
        (iv)Anappendageon theheelendthatextendshigherthantheweaveportion
        and includescutoutsthough g.
                                   é.
                                    qlwhich theweavecan beseen;
        (v)Hodzontalgrooveson thesolepordon;and


4'Fhecourtjustisestllisholdinginpartonffgalninternetsearchforfwovenshoe'(tlzatjrevealsaseeminglyendless
varietyofshoesfrom abevyofmanufacturerstlzathtthisdescripdon- includingthefmaryjane'strapandtheraised
heelappendage.''Kohl's,2016WL 929266,at*5.Todoso,thecourtappearstotakejudicialnoticeoffactsitfmdson
theintemetonaRule12q$(6)modon.'     I'
                                     heonecaseKohl'scitesforthatproposidonisapreliminaryitjtmcdoncase,
wherea factualrecord hasbeen developed.By cbntrast,no such fact
                                                              'ualrecord hasbeen deireloped here.


                                                        10
      (vi)Thesoleporéonhavingweavednotchesextenclingupftom thebottom of
      thesole.

J-l.
   Lat*6 (alterationsin original).Notwithstandingthemoredetailed descripdon,thecout't
found thatthe descripdon fflacksthe requisitedegreeofspeciûcity,and isthuslegally

insufficient''to supporta clnim fortradedtessinfdngem ent.Id.

      AstheSecond Circuitexplained when afflrm ing SteveM adden 1,courtsin the

Second Circuitm ustfollow Landsca eForm s Inc.v.Colum bia Cascade Co.,113 F.3d 373

(2dCir.1997),whichheld:
      M ocuson theovetalllook ofaproductdoesnotpe= itaplaintiffto dispense
      with an articulation ofthe specific elem entswhich com priseitsdisdnctdress.
      W ithout such a precise expression ofthe character and scope of the clnim ed
      trade dress,M gation willbe difhcult,ascourtswillbe unable to evaluate how
      tl queand unexpected the design elementsarein therelevantmarket.Cout'ts
      willalso be unable to shape narrowly-tailored teliefifthey do notknow what
      distincdve com bination of ipgm diepts deserves protecdon. M oreover, a
      Plnlntiff'sinaàility to explain to a colzrtexactly wl
                                                          hich aspectsofits product
      designts)meritprotecdon mayindicatethatitsclqim ispitched atanimptoper
      levelofgenerality,i.e.,the clnim antseeksprotection foran unprotectable style,
      them e oridea.                                       '

Eliya,Inc.v.Steve M adden,Ltd.,N o.18-831,2018 W L 5276275,---F.A pp'x ---,at*2-3

(2dCir.Oct.23,2018)(quotingLandsca eForms,113F.3dat381).IfLandsca eForms
werethe law ofthe Fourth Circuit,then D efendants'argtzm entnaightbe persuasive.To be

stue,Rothy'sdoesnotdescribewhy thevariouselem entsitclsim sconstitute trade dressare

disdnctive.

      Atthethreshold,however,Landsca eFotmsffisnotartzling (oran appealfrom a
rtzling)onaRule124$(6)modontodismiss;itis,instead,anappealfrom thegrantofa
pzeliminaryinjunctionfollowingaheatinginthedistzictcotut''AlphaKappaAlphaSorority
Inc.v.ConverseInc.,175F.App'x672,679 (5th Cir.2006)(cidngLandsca eForms,113

                                             11
F.3dat375).Byconttast,theFifthCircuithassuggestedthat,fjudgingthecomplnintalone,
itisadequate to describethem arksordressforw llich protecdon iscllim ed,aswellas

com m ercialusage ofthem arksordress.''Id.Im portantly,in zeaching thisconclusion,the

Fifth Circuitnotedthatitsopinion didnotffconflictqwith theSecond Citcuit'sholclingin
Landsca eFozm s.''Lt.
                    lsat680.
        M oreover,Landsca eForm sisnotthe 1aw ofthisCircuit.sItappearsthatno courtin

thisCircuithascitedLandsca eForm sforthepzoposition relied uponbytheE-y
                                                                     lialineof
cases.Even ifLandsca eForm swere the law ofthisCircuit,the courtwould find that

Rothy'sallegaéonsare sufficientto plead aprotectable trade dress.Asthe Second Citcuit

explained post-Landsca eFotvns:ffrrjhepartyseekingprotecdon must...beableto point
totheelementsand featuresthatdisdnguish itstradeclress.''Ylltvnan Design,Inc.v.PAJ,
Inc.,262 F.3d 101,117(2d Cir.2001).
        Rothy'shasdone thathere.Rothy'sallegesthatthe ffsignature round toewith a

disdncévepointed vam p,senm less317knitted upper,slim profile and sleek outsoleofThe

FlatconstitutesthettadedressofRothy'sTheFlaty''Compl.! 13,which allegadonsTfpoint
to the elem entsand featuresthatclisdngtzish itstradedress,''Yurm an,262 F.33d at117.To

thisend,Rothy'sallegaéonszegarding ttadedressstronglyresem ble the allegadonsin Stat

Ltd.and Coach,Inc.- allegadonsthatw ere found to be sufhcientto withstand a Rule

12q$(6)modon.Accordingly,thecotutconcludesthatRothy'shasptoperlypleadthe
existence ofaprotectablettade dzess.



5Indeed,witlzrespectto ff
                        inberentdistincdvenessin productconfiguradon casesy''the Fouzth Circuithasexpressly
rejectedLandsca eFormsasffatoddswiththeanalysissetoutin gtheSupremeCourt'sdecisioninlTwoPesos.
                                                                                             ''Ashle
Fllrnittzre,187 F.
                 3d at371.


                                                         12
                                                  Functionality

        D efendantsnextarguethatRothy'sallegatbnsdo notsuf:ciently establish thatThe

Flat'sttade dressisnonftm ctional.Trade dtessm ustbe Tfprim arily non-funcdonal.''A shle

Furniture,187 F.3d at368.W hen atlade dressisan unregistered tradem ark,the plaintiff

Tfhastheburden ofproving thatthem attersoughtto beprotected isnotftzncdonal.''615

U.S.C.j1125(a)(3);seealso W al-MartStores,Inc.v.SamaraBros.,Inc.,529U.S.205,214
(2000).TfFuncdonality...isaquesdon offactthat,likeotherfact'ualquesdons,isgenezally
puttoajtzry.''McAitlaidsInc.v.Ivimberl-clarkCo .,756F.3d307,310(4t.hCit.2014).
        ffrllhecridcalfuncéonalityinqtu'ryisnotwhethereachindividualcomponentofthe
ttade dressis funcéonal,butratherwhetherthe tzadedressasawholeisfunctional.''Tools

USA & E ui.Co.v.Cham FrameStraihtenin E lzi.Inc.,87F.3d654,658(4th Cir.
1996)9jeealso GroçneveldTrans .Efficienc Inc.v.Lubecorelnt'llnc.,730F.3d 494,521
(6thCir.2013)rvheappropriatefocusistheoveralltradeclressrathetthaneachdissected
component.''(followingToolsUSA)).Nonetheless,aplainéffcannotrepackagemuldple
funcdonalaspectsinto aptuported trade dressand clnim thattheovetalltrade clressisnot

funcdonal.SeeLeathetmanToolG .Inc.v.Coo erIndus.Inc.,199F.3d 1009,1013 (9th
Cir.1999)(fteathetman iscorrectthattradedressmustbeviewed asawhole,butwhetethe
wholeisnothing otherthan the assem blageoffunctionalparts,and w here even the

arrangem entand com binadon ofthe pattsisdesigned to resultin superiorperform ance,itis

sem anécttickeryto say thatthereisstillsom esortofseparate foverallappearance'wllich is


6D efendantscontend,and Rothy's doesnotcontest thatthe alleged trade dressofTlze Flatistm registered.SeeM '
                                                                                                          FD
Br.11;P1.'sResp.Defs.'Mot.DismissPursuantRule12(.
                                                8)(6),ECFNo.25,at11(citingLeS ortsacInc.v.K Mat't
f-o-z-
     p-
      .,754F.2d71,75(2dCir.1985),disa eedwithonother otmdsb ' twoPesos.Inc.v.TacoCabana.Inc. ,505
U.S.763.(1992,)fortheproposidonthattradedressofaproductcanconsdtt
                                                                zteanunregisteredtradematk).

                                                        13
not-functional.');CTB lnc.v.Ho Slat Inc.,NO.7:14-CV-157-FL,2018K 4035945,at
*12 (E.D.N.C.Aug.22,2018)rfgl-flere,thetradedressasawholeisfuncdonalin thatthe
silhouette cbim ed in plainéff's :988Registraéon isan arrangem entoffunctionalparts,the

arrangementofwhichwasdictated solelyby funcdonalconcerns.'')
       ffA productfeatureisfunctional- and therefore notprotectable asa tradem ark or

trade dress- fifitisessenéalto the use ozputpose ofthe atdcleotifitaffectsthecostot
                                                                   ,




qualityofthealdcle.'''McAitlaids,756F.3dat310(quotingQuaBtexCo.v.lacobsonProds.
Co.,514U.S.159,165(1995)).tflnotherwords,afeanlreisfunctionalifTthereasonthe
deviceworksy'oritsexclusiveuse T
                               w ould putcom petitorsata significantnon-reputaéon-

relateddisadvantage.'''Id.at310-11(quotingTtaff?ixDeviceslnc.v.Mk .Dis la s Inc.,
532U.S.23,32,34(2001)).
       D efendantslevythreecom plaintsagainstRothy'snonfuncdonality allegadons.First,

D efendantsarguethatRothy'sonly allegaéon aboutfuncdonalityis(fa single legal

conclusion.''M TD Br.13.To be sure,Rothy's funcdonality allegatb nsare sparse:TfT'he

shapeand/orotnamentaldesign ofRothy'sTheFlatpzoductisnonfuncdonal.''Compl.
!15;seealsoLda!g51rfl'hejhapeand/orornamentaldesignofTheFlatptoductas
described aboveisnonfuncdonal....?).Butothercourtsin thisCitclzithavefound that
sim ilarallegaéonsate sufûcientatthepleaclingsstage to deny dismissal.Forinstance,in Stat

Ltd.,the plaiqtiffm erely cbim ed thatthe tradedresswasffnon-funcdonal.''60 F.Supp.3d at

637-38.Because ftm cdonality f'involvesan inherently facttzalreviem ''reqlliring aplnindff

Tfto detaileverycontotu oftheiztzadedressclsimsrtm gs)afoulofRule8'spleafqing




                                               14
standard.'?1i at638.Rothy'sallegaéonsregardingftmctionalityaresufficientsurviveaRule

129$(6)motiontodismiss.
        Second,D efendantscontend thatffgtjhefuncdonalpurposeorpracdcalbeneûtofa
balletflatisto give thew earezaslim fitshoe foram ple flexibility.''M TD Br.13.D efendants

com plain thatRothy'sTfdescripéon ofT heFlat's'trade dressseem ingly ignoresthatr.yç.v          ..




balletshoeshatestheseexactsamequalides.''Lda;seealsoLd-aat9(contencling thatTheFlat
is<çaplain,genericballetflatmarketed undertheunremarkablensme,TfT'
                                                                 heF1at'');iézat11
(arguingthataEeged tradedressTtartkulatesnothingasatradedressotherthan featuresofa
typicalballetflatshoe');idsat17 (clqimingthatRothy'stfalleged tradedtessisessendallythe
Tcommonbasicshapeordesign'ofaballetf1at'');ids(contenclingthatfftherecanbeno
likelihood ofconfusionbetween rf'
                                heFlatand theDream Flatqfrom attadedress
perspectivebçcause130th shoesatecommon balletflats,justlikehtmdredsofotherballet
flatson themarket');i.
                     daat20 (argaingthatTheFlatffhappenstobeaballetflatshoethatis
and hasbeen so com m on in theindustryasto be practically om nipresenton wom en's

fçet7').7Again appealingto Landsca eForms,Defendantsatgtzethatffgrandngtradedress
protecdon to an otdinat'y productdesign would creatça m onopolyin the goods

themselves.''ld.(quotingLandsca eFot-ms,113F.3d at380).
        In ejsence,D efendantsask usto delveinto w hatisa balletflatshoe on am odon to

disrrtiss.W laile D efendantsm ay lzlHm ately be successfulon tbis argum enton sum m ary

judgment,thecourtisexanlining thesuffciencyofthecomplaintandtheincomorated
documents.SeeE.l.duPontdeNemours,637F.3dat448(notingthat,ona129$(6)
7Interestingly,althoughDefendantscbim that'
                                          FheFlatandtheDream Flatare170thffcommonballetflats,justlike
htmdredsofothezballetjatsonthemarket''MTD Br.17,Defendantsalsoclnim thattheDream Flat'sffoverall
appearanceisnodceablydifferentfrom Rothy's'I'
                                            heFlat''Ld-a(quotadonsomitted).

                                                     15
m odon,K<a courtevaluatesthecom plaintin itsentirety,aswellasdocum entsattached or

incom orated into the com plainty':butffthedistrictcolzrtcannotgo beyond these

documents7).
      ThecolzrtdeclinestoacceptDefendant'ssuggesdonandinjectextraneousmaterials
intoaRule12q$(6)motion.Uponreview ofthecomplaintandattacheddocllments,the
colxl'thasnowaytodiscernwhetherTheFlatisfjustlikehundredsofotherballetflatson
the m azket,''M TD Br.20,orthatthe Flat(Thappensto bea balletflatshoethatisand has

been so commonintheindustryastobepracticallyomnipresenton women'sfeet,''id.sat20.
W hileitm ayultim ately betrue thatRothy'sdescripdon ofTheFlat'sttadedtessdescribes

m osteveryballetflatshoe,thatptuported factisnotapparentfrom the face ofthe

Com plaintorthe attached ardclçs.Accordingly,D efendants'second atgum entfails.

      Third,DefendantsarguethatTftllearticlescitedbyglkothfs)initsCompbintarefatal
to the trade dressclnim because they dem onsttatethatT he Flat'isfuncdonalin nature.''Id.

at14.To be sure,one ofthe aldclesdiscussesthefuncdonality ofThe Flat.See Connie

Chen,W om en in N ew York City and San Francisco AreO bsessed with These Com fortable

FlatsM ade from Rec cled W aterBottles- H ere'sW hatThe FeelLike,BusinessInsider

(November1,2018)rfBecauseofhow they'temade,Rothy'sshoeshaveadistinctivefeel
and funcdonaladvantagesthatotherflatsdon't.'')availableat
htm s://amp.businessinsider.com/roiys-com fortable-work-ûat-review-zol8-6.Another
nt-ricle described The FlatasTfbreathable''and Tfcom fortable.''Tltiro M zezewa,W hatIfYour

Envitonmentall CorrectShoesW eteAlso Cute?,N.Y.Timesgune6,2017),availableat
h% s://-     .nyn'mes.com /zol7/o6/o6/fashon/rothys-recycled-plasdc-botde-shoes.h% l.
                                                                  *



                                             16
        Rothy'sdefmesthetradedressasfrgtqhesignatureround toewith adisdncdvepointed
vamp,seamless317knittedupper,slim proftleand sleekoutsole.''Compl.! 13.In its
O pposidon,Rothy'ssuggeststhatthettade dtessofThe Flatisthe shoeasawhole.See

MTD Opp.11(<fln thiscase,thecorrecttradedressinquiryrequitesan analysisofthe
overallcommercialimpressionofthedesignofTheFlatasa'
                                                  whole.'').TheBusinesslnsider
ardcle doesm endon afuncdonaladvantage ofa senm less317 lm itted upper,butthe alleged

ttadeclressismorethanjustthe3D knittedupper.Theothetaspectsofthettadedtessate
notdiscussed vis-à-visfuncéonality.In otherwords,while theseardclesprovideinsightiùto

thefuncéonality calculus,they arenot,in and ofthem selves,determ inativeofthisissueof

fact.

        Foutth,D efendantsargue thatRothy'sown allegadonsshow thatthe trade dressis

Sm céonal.D efendantstakeissuewit.h allegaéonsin the Com plaintthatThe Flatw as

designed ffasbeing sustainable,having a com fortable ik,and being lightweight.''M 'I-'
                                                                                     D Bz.15

(internalquotationsonnitted)(ciéngCompl.!!9,11).Tobesure,Paragraphs9and11ofthe
Com plaintdo appearto attdbute som e funcdonality to The Flat.Butitisnotclearftom the

allrgadonsi.
           fthe funcdonalaspectsdesctibed in Patagtaph 9 and 11 are pattand patcelof

theshoe itself,orcertain elem entsofthe shoe.Ifitisthe fot-m er,then thetrade dressw ould

likely be funcdonal.Butifonly cenain elem entsofthe shoeare funcdonal,thisdoesnot

precludeajuryfrom findingthat,taken asawhole,TheFlatisnonfuncdonal.SeeTools
USA & E 1zi .,87F.3d at659rtooldng,aswemust attheoveralltradedressratherthan
atinclividualfeatures,wecannotsaythatareasonablejprycould onlyhaveconcluded that




                                              17
thetradedtesswasfuncdonal.').Becausethecourtcannotresolvethatquesdon on aRule
129$(6)moéon,thecouttmustrejectDefendants'atgument.
                                   Likelihood ofConfusion
      Thealleged infringem entm ustcreate alikelihood ofconfusion.To determ ineifthete

isa likelihood ofconfusion,couttsgenerally considerthe following factors:

       (a)thestrengthorclisdncdvenessofthemark;
       (b)thesimilarityofthetwomarks;
       (c)thesimilarityofthegoods/serdcesthemarksidendfy;
       (d)thesimilarityofthefacilitiesthet'woparéesusein theirbusinesses;
       (e)thesimilarityoftheadverdsingusedbythetwopardes;
       (4 thedefendant'sintent;(and)
       (g)actualconfrsion.
PizzedaUno Co .v.Tem le,747F.2d 1522,1527 (4th Cir.1984).
      Rothy'spleadsthe following allegadonsregarding confusion:

      O n inform adon and belief, the sim ilat'
                                              ity between the two products is so
      striking that cons'xm ers seeing The Dteam Flatproduct have been and will
      conénue to be confused into thinldng that The D ream Flat product was
      related to theRothy'sTheFlatproduct.A ssuch,orclinary consum ersarelikely
      to be confused asto the soutce,sponsorsllip,afflliaéon or approvalreladng to
      TheDteam Flatproductvis-à-visRothy'sandit'sgsic)TheFlatproduct.
Compl.!22.Addidonally,Rothy'spleads:fo efendants'TheDream Flatproducthasan
overallappearancethatisconfusingly sim ilarand substantially the sam e asthettade dressof

Rothy'sTheFlatproduct,asdem onstrated by the side-by-side com patison below:




                                             18
Id.24.Finally,Rothy'spleads:'
                            .

      The shape, dèsign and look of D efendants' The Dream Flat product is
      confusingly sim ilar zto
                      -.   . . *.
                             .... '
                                    Rot
                                     .
                                       lw*' 's The
                                    .. .
                                    .
                                                ,
                                                   Flat produçta and
                                                      .. .... .      ,
                                                                      ..
                                                                  ... ., :
                                                                  t
                                                                          itècom ozat
                                                                           ...   ,  .
                                                                                      es the
      diséncdve featuresofThe Flatproduct. ' '                                 '

Id.! 53.
      A sStatLtd.explained,Tfthe likelihood ofconfusion isa facttzalissue dependenton

the citcum stancesofeach case and isill-suited fottesolution on a m oéon to dismiss.'?Stat

Ltd.,60F.Supp.3dat638n.1(quotingPetro Stopping dtrs.,L.P.v.JnmesRiveêPetrol.,
                                                                  w . ''         .' . .   ,.


Inc.,130F.3d88,92(4thCir.1997)).Intheirargumentregardingconftision,Defendantsfail
to citeany case thatdescribeswhatapbindffneedsto plead on confusion to surdve a

m odon to disnliss.

      Accordingly,in tlaiscircuit,caseshold thataplaindffneed notplead with specihcity

how theinfringm
              ' g ttadem ark causesconfusion.Forinstance,in StatLtd.,theplainéffpled

thattheinfdnginguseffcausged)substantialconsllm erconfusion and dilution ofPlaintiff's


                                                 19
intellectualpropertf'andftcausedconfusionamongstcustomersandretailersastotheorigitl
ofFlaindff's)products.'?Id.at637-38 (alterationsin original).Theco'nl'tfound thatthese
were allegationswere suffkientto suw ive am otion to dism iss.Sim ilatly,in Coach,thecourt

found theplaindff'sallegadonssuffkientwhen theplaintiffplead thatthe defendantsffwere

usingin com m etce the plaintiff'sm ark in am annerIikely to confuse conmzm ersaboutthe

soutceorsponsorshipofthegoodsotservices.''Coach,881F.Supp.2dat705(internal
quotadonsomitted).
      Even in oneofthe fustEliya cases,E1ia Inc.v.K ohl'sD e 'tStores,2006 W L

2645196 (E.D.N.Y.Sept.13,2006),thecourtfound thatTfan application oftheso-called
Polaroid factors(thatis,thefactorssetforth bytheSecond Circllitto detet-mineifthereisa
likelihood ofconfusionjon tllismoéon to dismisswould beinapptopriatebecauseitwould
involve prem atate factfindinp''ld.at*4 n.2.

      D efendantsdisagree.Buttheirargtzm entisfam iliar:f<Asalready explained hetein,

Pbintiff'salleged ttade dressisessenéally the Tcom m on basic shape ordesign'ofa ballet

flat.''MTD Br.17(citingAleHouseM         t.v.RaleihAleHouse,205F.3d 137,142(4th
Cir.2000)).Asdescribedabove,adjudicatingthisargumentisbeyondthescopeofaRule
12q$(6)motion.Instead,Rothy'sconfusionallegaéonsaresufhcienttopassmusterunder
Iqbaland Twom bl .

                                      Secondary M eaning

       Finally,atrade dressm usteithetbeinherently distincdve orhaveacquired a

secondarym eaning.BecausetheRothy'strade dressisnotregistered,the Suprem e Cout'thas

held thattp de dressçfisdistincéve,and thereforeprotectable,only upon ashowing of



                                               20
secondarym eaninp'?W al-M artStores,529 U .S.at216.Secondary m eatling <foccutswhen,

fin themindsofthepublic,theprimarysigniûcanceofa (m arkjistoidendfythesourceof
theproductratherthantheproductitself'''Id.at211(alteradoninodginal)(quodng
InwoodLabs.,Inc.v.IvesLabs,Inc.,456U.S.844,851n.11(1982));seealso PerirliCot .v.
PeriniConstr,Inc.,915F.2d121,125(4thCir.1990)rdsecondarymeaningistheconsllming
public'sunderstancling thatthe m ark,when used itlcontext,refers,notto whatthe

descripdveword ordinarily describes,butto theplt-ricularbusinessthatthem ark ism eantto

identifp').
      TheFourth Citcuithasadopted theSecond Circuit'slistof

      factors...relevant to, though not disposidve of,the Tfsecondary m eaning''
      inqtu'ry:(1)advertising expenditures;(2)consumerstuclieslinkingthemark to
      a soutce;(3)sales success;(4)unsolicited meclia coverage of the product;
      (5)attemptsto plagiotimethemark;and (6)thelength and exclusivity ofthe
      m ark'suse.

Perini,915F.2dat125.Addidonally,ffgplroofofsecondarymearling entailsvigorous
evidentiatyrequitements.'?J.Z (quoe gThom sonM ed.Co.v.PfizerInc.,753F.2d208(2d
Cir.1985)).Becauseofthis,ffsecondarymeaning (is)factazalin natateandtypicallyill-suited
foram otion to dism iss.''StatLtd.,60 F.Supp.3d at639.

      Rothy'ssecondary-meaningallegationsare,again,brief:ffT'
                                                            heshapeand/or
ornam entaldesign ofTheFlatproductasdescribed aboveisnonftm cdonaland hasachieved

secondarym eaning in thatithascom e to be associated with Rothy'sin them indsof

consum ers.''Compl.!g51.Nonetheless,Rothy'sdoesplead certnin factorsdescdbedita
Petini.Forihstancè,Rothy'spleadsthatTfl'heFlatquicklygnined successin the m arket,

seltingm otethan $40million dollatsofptoduct.''1d.!(11.Rothy'snotestheCfsignificant


                                            21
m edia attenéon from a vadety ofnadonaland globalm ediasources''thatThe Flathas

zeceived.JA !14.AndRothy'sComplaintisbasedonDefendants'purportedlyplagintiming
Rothy'stradem ark.

      D efendantsraisetwo issuesregarding secondarymeaning.First,theyarguethatffltjhe
shoewaslaunchedlessthanthteeyearsagol,jwlaichisfaztoo shortan amountoftimeto
acquire any secondarym eaninp''M TD Br.20.W hileitistt'ue thatlength oftim eisone

factor acourtshould considerwhen determ ining secondary m eaning,itisneitherexclusive

nordispositive.SeePerini,915F.2d at125.Rothy'shaspled factssufhcientto sadsfysome
oftlae elem ents.G iven the factuallyintensive nafnlre ofsecondaty m eaning,itisnot

appzopriate forthecourtto w eigh the factorsatthisstage.D efendantsm ay raisethis

atgumentonslxmmaryjudgment,iftheywish.
       Second,D efendantscom plain thatffthegeneric design in quesdon ofarounded toe

and pointed vam p isbutonè ofonly a few available opdonsto m anufacturesofballetflats;

in short,thetoeandvamp can onlybezounded otangled/pointed.''M 'T'
                                                                D Br.20.Thereare
two problem switlathisatgum ent.Fizst,thisatgum enttehashesoneofD efendants'm ain

points:TheFlatisa genericballetflat.Fozthereasonsdescdbed above,thisargum entfails

atthepleacling stage.Second,the shapeofthetoeisbutoneelem entin Rothy'salleged trade

dress.The courtisreqtzited to examineRothy'stradedressholisécally,ratherthan

piecem eal.Accorclingly,D efendants'secondarym eaning argum entsfail,and Rothy'shas

properly pled thatTheFlat'stradedresshasacquired secondarym eaning.




                                              22
                                  111. Conclusion

      Forthereasonsstated above,D efendants'M odon w.i
                                                     llbe GRAN TE D with respect

to clnim sagznstK etrigan,and DE N IED with respectto clnim satising underthe Lanhnm

Act.The courtGRAN T S Rothy'srequestto am end itsCom plaintto replead clnim sagainst

K errigan.



                                       Entered: />./Aô/A'/?                  @


                                   4/ 4 J ?.
                                       M ichaelF.U rbanski
                                       ClliefUnited StatesDistrictludge




                                            23
